DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 


Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 03/27/2020 and 06/29/2021. The submissions are in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
3.	Claim 3 is objected to because of the following informalities:   
The limitation “QR-Code” as cited in claim 3 should be written out as “Quick Response Code (QR-Code)” in their first occurrence. It is noted that these limitations are insufficient by themselves to give public notice to what an applicant regards as the invention.
	Appropriate correction is required.

CLAIM INTERPRETATION

4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a sensor calibration detection device and a roadside unit in claims 13 and 24. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-18, 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US2020/0007843A1) (hereinafter Zhang) (cited by IDS).
	Regarding claim 1, Zhang discloses a sensor calibrator comprising one or more processors (e.g. see abstract; Figs. 1, 3-4) configured to: 
	determine a calibration adjustment (e.g. see Fig. 3, paragraph 0032: Through the calibration process, both the intrinsic parameters and the extrinsic parameters of the camera may be obtained) from sensor data representing a plurality of images of a calibration pattern detected by a sensor for a period of relative motion between the sensor and the calibration pattern in which the sensor or the calibration pattern move along a linear path of travel (e.g. Fig. 3, paragraphs 0026, 0030, 0031: the calibration target 16 is placed at different distances within a working range of the RGB-D 12 camera and the displacement sensor 14. An RGB image is captured by the RGB-D camera, and output data of the RGB image is recorded; Figs. 1, 5-6, paragraphs 0034, 0035, 0044: linear path/plane); and 
	generate a calibration instruction for calibration of the sensor based on the determined calibration adjustment (e.g. see Figs. 3, paragraphs 0029-0032: calibration process; also see Fig. 4, paragraphs 0033, 0036, 0037).
	Regarding claim 2, Zhang discloses the sensor calibrator of claim 1, wherein one or more of the plurality of images of the calibration pattern comprise a symbol representing one or more physical attributes of the calibration pattern, and wherein the one or more processors are configured to determine the calibration adjustment from the plurality of images and the one or more physical attributes of the calibration pattern (e.g. see Figs. 1-2, paragraphs 0027, 0028: the calibration target 16 is preferably a planar object having a non-reflective surface. An array of visual markers 18 is printed on a surface of the calibration target 16, and distances between centers of the visual markers 18 are measurable and known).
	Regarding claim 3, Zhang discloses the sensor calibrator of claim 2, wherein the symbol includes at least one of a two-dimensional bar code, a three-dimensional bar code, or a QR-Code (e.g. see Fig. 2, paragraphs 0027, 0028, 0030: visual markers; also see paragraphs 0032, 0037, 0043).
	Regarding claim 4, Zhang discloses the sensor calibrator of claim 2, wherein the one or more physical attributes of the calibration pattern comprise any type of calibration pattern, and one or more dimensions of the calibration pattern (e.g. see paragraphs 0003, 0025, 0026: different dimensions; also see paragraph 0021: 2D point in image plane; also see Figs. 1, 5-6).
	Regarding claim 5, Zhang discloses the sensor calibrator of claim 2, wherein the symbol further comprises data representing a linear direction of a roadway in a vicinity of the calibration pattern (e.g. see Figs. 1, 5-6, paragraphs 0034, 0035, 0044: linear path/plane).
	Regarding claim 6, Zhang discloses the sensor calibrator of claim 1, wherein the one or more processors are further configured to determine a pose of the calibration pattern relative to the sensor using at least one of the plurality of images of the calibration pattern, and to determine the calibration adjustment from at least one of the plurality of images of the calibration pattern and the determined pose (e.g. see Figs. 3, paragraphs 0029-0032: calibration process is determined and generated. A relative pose including position and attitude between the camera and the calibration target 16 can be determined from the corresponding features of the calibration-target images; also see Fig. 4, paragraphs 0033, 0035-0037: relatively move and rotate the calibration target with respect to the sensors, and discloses to solve the optimization problem of camera parameters and relative relationship, i.e. the pose of the calibration pattern).
	Regarding claim 7, Zhang discloses the sensor calibrator of claim 2, wherein the one or more processors are further configured to determine the pose of the calibration pattern relative to the sensor using at least one of the plurality of images of the calibration pattern and the symbol and to determine the calibration adjustment from the plurality of images of the calibration pattern and the determined pose (e.g. see Figs. 3, paragraphs 0029-0032: calibration process is determined and generated. A relative pose including position and attitude between the camera and the calibration target 16 can be determined from the corresponding features of the calibration-target images; also see Fig. 4, paragraphs 0033, 0035-0037: relatively move and rotate the calibration target with respect to the sensors, and discloses to solve the optimization problem of camera parameters and relative relationship, i.e. the pose of the calibration pattern).
	Regarding claim 8, Zhang discloses the sensor calibrator of claim 7, wherein determining the pose of the calibration pattern comprises determining an angle of an intersection between a normalized plane of the calibration pattern and an optical axis of the sensor; and wherein the one or more processors are further configured to determine the calibration adjustment from the angle of intersection (e.g. see Figs. 3, paragraphs 0029-0032: calibration process is determined and generated. The calibration target 16 is placed at different angles relative to the device within the working range of the RGB-D camera 12 and the displacement sensor 14; also see Fig. 4, paragraphs 0033, 0035-0037: relatively move and rotate the calibration target with respect to the sensors, and discloses to solve the optimization problem of camera parameters and relative relationship, i.e. the pose of the calibration pattern).
	Regarding claim 9, Zhang discloses the sensor calibrator of claim 1, wherein the sensor moves along the path of travel and the calibration pattern is stationary (e.g. see Figs. 3, paragraphs 0029-0032: calibration process is determined and generated. The calibration target 16 is placed at different angles relative to the device within the working range of the RGB-D camera 12 and the displacement sensor 14; also see Fig. 4, paragraphs 0033, 0035-0037: relatively move and rotate the calibration target with respect to the sensors including the stationary calibration pattern).
	Regarding claim 10, Zhang discloses the sensor calibrator of claim 1, wherein the calibration pattern moves along the path of travel and the sensor is stationary (e.g. see Figs. 1, 3, paragraphs 0029-0032: calibration process is determined and generated. The calibration target 16 is placed at different angles relative to the device within the working range of the RGB-D camera 12 and the displacement sensor 14; also see Fig. 4, paragraphs 0033, 0035-0037: relatively move and rotate the calibration target with respect to the sensors including the stationary calibration pattern).
	Regarding claim 11, this claim is one or more non-transitory computer readable media claim of a sensor calibrator version as applied to claim 1 above, wherein the computer readable media performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Zhang further discloses RGB-D device 10 including a camera and displacement sensor that include a processor, memory or computer readable media (see Figs. 1, 4-5, paragraphs 0026, 0027).
	Regarding claim 12, it contains the limitations of claims 2 and 11, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 13, this claim is a sensor calibration detection device claim of a sensor calibrator version as applied to claim 1 above, wherein the sensor calibration detection device performs the same limitations cited in claim 1, the rejections of which are incorporated herein. Zhang further discloses a sensor calibration detection device such as RGB-D device 10 including a camera and displacement sensor that include a processor, memory or computer readable media (see Figs. 1, 4-5, paragraphs 0026, 0027).
	Regarding claim 14, Zhang discloses the sensor calibration detection device of claim 13, wherein determining a difference between the first sensor data and the second sensor data comprises determining a mean of the second sensor data and determining a difference between the first sensor data and the mean of the second sensor data (e.g. see paragraphs 0026: a relative relationship between the two sensors; Figs. 3-4, paragraphs 0030-0032, 0037: a calibration process of camera parameters and relationship between sensors; also see Fig. 6, paragraphs 0043, 0044). 
	Regarding claim 15, Zhang discloses the sensor calibration detection device of claim 13, wherein the first operational mode comprises incorporating the first sensor data in the second sensor data (e.g. see paragraphs 0026: a relative relationship between the two sensors; Figs. 3-4, paragraphs 0030-0032, 0037: a calibration process of camera parameters and relationship between sensors; also see Fig. 6, paragraphs 0043, 0044).
	Regarding claim 16, The sensor calibration detection device of claim 13, wherein the second operational mode comprises sending a signal representing a determination that the difference is outside of the predetermined range (e.g. see paragraphs 0030, 0031: a working range of the camera and sensor; also see Figs. 1-6).
	Regarding claim 17, The sensor calibration detection device of claim 13, wherein the one or more processors are further configured to determine a mean and variance of the second sensor data, and wherein determining the difference between the first sensor data and the second sensor data comprises determining a difference between the first sensor data and the mean and the variance of the second sensor data (e.g. see paragraphs 0026: a relative relationship between the two sensors; Figs. 3-4, paragraphs 0030-0032, 0037: a calibration process of camera parameters and relationship between sensors; also see Fig. 6, paragraphs 0043, 0044).
	Regarding claim 18, The sensor calibration detection device of claim 17, wherein the second operational mode comprises the one or more processors determining an sensor calibration instruction as a difference between first sensor data and the mean and variance of the second sensor data; further comprising the one or more processors sending the instruction (e.g. see paragraphs 0026: a relative relationship between the two sensors; Figs. 3-4, paragraphs 0030-0032, 0037: a calibration process of camera parameters and relationship between sensors; also see Fig. 6, paragraphs 0043, 0044).
	Regarding claim 20, The sensor calibration detection device of claim 13, wherein the second sensor data is data that is detected for movement of one or more second sensors along the route of travel (e.g. see Figs. 1, 3, paragraphs 0029-0032: calibration process is determined and generated. The calibration target 16 is placed at different angles relative to the device within the working range of the RGB-D camera 12 and the displacement sensor 14; also see Fig. 4, paragraphs 0033, 0035-0037: relatively move and rotate the calibration target with respect to the sensors including the stationary calibration pattern; also see paragraphs 0026, 0043: direction of beam, direction of travel).
	Regarding claim 21, One or more non-transitory computer readable media, comprising instructions which, when executed, cause one or more processors to: determine a difference between first sensor data detected during movement of a first sensor along a route of travel and stored second sensor data; and if the difference is outside of a predetermined range, switch the one or more processors from operating in a first operational mode to operating in a second operational mode (e.g. see Figs. 1, 3, paragraphs 0029-0032: calibration process is determined and generated. The calibration target 16 is placed at different angles relative to the device within the working range of the RGB-D camera 12 and the displacement sensor 14; also see Fig. 4, paragraphs 0033, 0035-0037: relatively move and rotate the calibration target with respect to the sensors including the stationary calibration pattern; also see paragraphs 0026, 0043: direction of beam, direction of travel).
	Regarding claim 22, The one or more non-transitory computer readable media of claim 21, further comprising determining a mean and variance of the second sensor data, and wherein determining the difference between the first sensor data and the second sensor data comprises determining a difference between the first sensor data and the mean and the variance of the second sensor data (e.g. see paragraphs 0026: a relative relationship between the two sensors; Figs. 3-4, paragraphs 0030-0032, 0037: a calibration process of camera parameters and relationship between sensors; also see Fig. 6, paragraphs 0043, 0044).
	
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 19, 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US2020/0007843A1) in view of Lau et al., (US 2021/0199479A1) (hereinafter Lau).
	Regarding claim 19, Zhang does not explicitly disclose the sensor calibration detection device of claim 17, wherein the second operational mode comprises the one or more processors determining an affine transformation of the first sensor data relative to a mean of the second sensor data, and sending an instruction to adjust a sensor corresponding to the first sensor data by the determined affine transformation.
	However, Lau discloses wherein the second operational mode comprises the one or more processors (e.g. see Fig. 18, paragraphs 0038, 0225, 0226: at least one processor) determining an affine transformation of the first sensor data relative to a mean of the second sensor data, and sending an instruction to adjust a sensor corresponding to the first sensor data by the determined affine transformation (e.g. see paragraphs 0087, 0176: affine transformation).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Zhang to add the teachings of Lau as above, in order to provide a system that improves the functioning of sensor calibration by improving runtime-efficiency, space-efficiency, comprehensiveness of calibration, and consistency of vehicle sensor calibration (see paragraph 0031: Lau).
	Regarding claim 23, Zhang discloses all the limitations of claim 1 with the exception of a vehicle.
	However, Lau discloses a vehicle (e.g. see abstract, Fig. 1, 3, 6; paragraphs 0035-0037).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Zhang to add the teachings of Lau as above, in order to provide a system that improves the functioning of sensor calibration by improving runtime-efficiency, space-efficiency, comprehensiveness of calibration, and consistency of vehicle sensor calibration (see paragraph 0031: Lau).
	Regarding claim 24, Zhang discloses all the limitations of claims 11 and 13 with the exception of a roadside unit.
	However, Lau discloses a vehicle having a roadside unit (e.g. see abstract, Fig. 1, 3, 6; paragraphs 0035-0037).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Zhang to add the teachings of Lau as above, in order to provide a system that improves the functioning of sensor calibration by improving runtime-efficiency, space-efficiency, comprehensiveness of calibration, and consistency of vehicle sensor calibration (see paragraph 0031: Lau).


Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486